Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26, 2022 has been entered.
Response to Amendment
Claims 1-20 are pending. Claim 1 has been amended. Claims 19-20 have been withdrawn. The rejections are revised in view of the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “measuring the substrate after step (a).” It is not clear what is being measured without reference to claim 11. Context provides clues, “detecting whether the specified quantum of cells is present,” but lacks sufficient clarity which would be present if claim 12 depended from claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-8, 13-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ainla (US 2015/0321152) in view of Xu (Complex heterogeneous tissue constructs containing multiple cell types prepared by inkjet printing technology).
Regarding claim 1, Ainla discloses a method comprising: (a) generating a recirculating flow from a flow confinement device over a substrate (HCF over a surface, [0058-59], Figs. 1A-B), the recirculating flow comprising a first liquid and a first plurality of suspended cells within the first liquid (processing solution with cells, [0023] [0036] [0059], claim 20), the flow confinement device comprising a plurality of channels (channels 0103, 0104, [0059], Figs. 1A-B); and (b) switching between (a) and at least one of: continuing the recirculating flow over the substrate for a duration until a desired quanta of cells has been released from the flow confinement device (pulse width modulation for desired variable composition from different fluid sources, [0062] [0102]); slowing, modulating, or discontinuing the recirculating flow over the substrate for a duration until a desired quanta of cells has been released from the flow confinement device (pulse width modulation for desired variable composition from different fluid sources, [0062] [0102]); discontinuing the recirculating flow by altering pressure balance between one or several channels such that there is net positive pressure leading to that liquid and materials contained in said liquid are injected into the environment over the substrate and not flowing back to the flow confinement device for a duration until a desired quanta of cells has been released from the flow confinement device ([0143] [0170]); and discontinuing the recirculating flow by altering pressure balance between one or several channels such that there is no pressure difference between device and its surrounding leading to the recirculating flow being dispensed into the environment over the substrate and not flowing out of the flow confinement device and not flowing back to the flow confinement device for a duration until a desired quanta of cells has been released from the flow confinement device ([0143] [0170]); wherein: (a) and (b) are repeatedly performed using a first liquid and a first plurality of cells within the first liquid so as to form a first layer of cells (solution with cells is repeatedly delivered and flow recirculating again, [0023], [0035-36], [0059], claim 20; [0062] [0102]; [0143] [0170]), (a) and (b) are furthermore repeatedly performed using a second liquid and a second plurality of cells within the second liquid so as to form a second layer of cells (multiple membrane sources each with cells applied in the same manner, providing different solutions as claimed, [0023] [0036] [0059-62] [0102], claim 20; [0143] [0170]);  and the first layer of cells and the second layer of cells together form a defined 3D structure (forming multiple layers ([0069]) from different solutions containing cells, [0023] [0036] [0059-62] [0102], claim 20; [0143] [0170]), and the flow containment device is not in direct contact with the substrate (Figs. 1A-B shown with height h separating substrate from the structure of channels 103, 104, [0059]).
Ainla teaches a method substantially as claimed. Ainla does not specify whether the first plurality of cells is of a different type than the second plurality of cells.
However, in the same field of endeavor of printing cells and biological material (page 1 of Xu; [0023], [0035-36], and claim 20 of Ainla), Tang teaches wherein the first plurality of cells is of a different type than the second plurality of cells (printing different cell types to mimic native tissue, 130; Xu teaches at least as much detail as Applicant’s disclosure for printing biological tissue-like cell structures).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gale to print biological-tissue-like cell structures because page 130 of Xu teaches printing with multiple cell types to mimic native tissue in vitro for experimentation and Ainla’s production based on different solutions would permit such differentiation in printing. As modified, a second cell type would be in the a second solution, sourced for printing as disclosed in Ainla.
Regarding claim 2, Ainla as modified teaches wherein the cells released from the flow confinement device are deposited on the substrate (depositing is onto a surface, [0058]).  
Regarding claim 3, Ainla as modified teaches wherein the cells released from the flow confinement device are deposited on and adhere to the substrate (forming a film on a solid support and adhereing to the surface, [0058] [0095]).  
Regarding claim 4, Ainla as modified teaches wherein one or several cell types are deposited or printed to the substrate to create patterns of biological cell structures in 2D (film on a solid support, [0058]) or 3D (mesoscale membrane, [0058]).  
Regarding claim 5, Ainla as modified in view of Tang teaches wherein the patterns of cell structures in 2D or 3D are biological-tissue-like or biological-organ-like (a modified in view of Tang, layer by layer techniques can be applied to vascular tissue engineering, Tang 3216; Tang teaches at least as much detail as Applicant’s disclosure for printing biological tissue-like cell structures).  
Regarding claim 6, Ainla as modified teaches wherein the cells released from the flow confinement device are deposited to a first location on the substrate, and then are moved by the flow confinement device to another location (spreading deposition, [0098]).  
Regarding claim 7, Ainla as modified teaches wherein the cells released from the flow confinement device are deposited to a first location on the substrate, and then are removed by flow confinement device (deposited from one fluid, removed with another, [0007]).  
Regarding claim 8, Ainla as modified teaches wherein the substrate is translated in 3D relative to the flow confinement device using an electronically controlled positioning device (channels translated relative to the surface, [0059]).  
Regarding claim 13, Ainla as modified teaches repeating steps (a) and (b) with a further recirculating flow, wherein the further recirculating flow contains a further plurality of suspended cells (multiple membrane sources each with cells, [0023] [0036] [0059-62] [0102], claim 20).  
Regarding claim 14, Ainla as modified teaches wherein the further recirculating flow is a cell binding medium (fixation agent, [0007]).  
Regarding claim 16, Ainla as modified teaches wherein the recirculation zone size is pulsed larger to exceed the flow confinement to modulate the cell deposition area and number of cells released (pulse width modulation to control relative deposition, [0062] [0102]).  
Regarding claim 17, Ainla as modified teaches wherein the quanta of cells being dispensed can be controlled by the duration of the fluid flow modulated by mixing of flows within the flow confinement device (pulse width modulation for desired variable composition from different fluid sources, [0062] [0102]).  
Regarding claim 18, Ainla as modified teaches wherein the quanta of cells being dispensed can be controlled by the distance the flow confinement device is from the substrate (Structure moveable with distance from the surface h, [0059] [0071] Figs. 1A, 11B; With the limitation “can be controlled” exerting control by the distance the flow confinement device is from the substrate is not positively recited. As such, the flow confinement device only needs to be capable of altering the distance to be within the scope of this claim. Applicant has not specified how distance controls the quanta of cells dispensed and disclosure of moveable structures is sufficient.).  


Claims 9-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ainla (US 2015/0321152) in view of Xu (Complex heterogeneous tissue constructs containing multiple cell types prepared by inkjet printing technology) as applied to claim 1 above, and further in view of Maggiore (US 2016/00068793).
Regarding claim 9, Ainla as modified teaches a method substantially as claimed. Ainla does not disclose wherein the method further comprises: assessing whether one or more of the cells attaches to the substrate.  
However, in the same field of endeavor of three-dimensional printing of cells ([0091] of Maggiore) Maggiore teaches assessing whether one or more of the cells attaches to the substrate (time-lapse optical measurement of cell density, coverage and adherence on a structural support constitutes assessing whether one or more cells attached to the substrate by comparing optical measurements against earlier measurements, [0256]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ainla to optically measure coverage as a time-lapse as taught by [0256] of Maggiore to determine and measure changes in coverage as a result of depositing cells because [0256] of Maggiore teaches gathering data on the process when performing modifications to cells on a substrate in a printer chamber to monitor them.
Regarding claim 10, Ainla as modified teaches wherein the assessing step further comprises measuring surface coverage (time-lapse optical measurement of cell density, coverage and adherence on a structural support, [0256] of Maggiore).  
	Regarding claim 11, Ainla as modified teaches wherein measuring surface coverage includes visual observation (time-lapse optical measurement of cell density, coverage and adherence on a structural support, [0256] of Maggiore).  
Regarding claim 12, Ainla as modified teaches a method substantially as claimed. Ainla does not disclose measuring the substrate after step (a); comparing this measurement to a reference value measured before step (a); and detecting whether the specified quantum of cells is present relative to the reference measurement.
However, in the same field of endeavor of three-dimensional printing of cells ([0091] of Maggiore) Maggiore teaches measuring the substrate; comparing this measurement to an earlier reference value; and detecting whether the specified quantum of cells is present relative to the reference measurement (time-lapse optical measurement of cell density, coverage and adherence on a structural support constitutes measuring the cells over time and comparing optical measurements against earlier measurements, [0256]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ainla to optically measure coverage as a time-lapse as taught by [0256] of Maggiore to determine and measure changes in coverage as a result of depositing cells because [0256] of Maggiore teaches gathering data on the process when performing modifications to cells on a substrate in a printer chamber to monitor them. As modified, time-lapse includes measurements after the printing step of step (a).
Regarding claim 15, Ainla as modified teaches a method substantially as claimed. Ainla does not disclose wherein the specified quantum of cells is a layer of adjacent cells having a specified threshold of coverage over a two-dimensional field.
However, in the same field of endeavor of three-dimensional printing of cells ([0091] of Maggiore) teaches wherein the specified quantum of cells is a layer of adjacent cells having a specified threshold of coverage over a two-dimensional field (time-lapse optical measurement of cell density, coverage and adherence on a structural support for sufficient quality includes coverage over a sufficient threshold; feedback to confirm sufficient quality ensures coverage above a threshold that would be specified as “sufficient,” [0256]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ainla to add cells for sufficient coverage and optically measure that coverage as a time-lapse as taught by [0256] of Maggiore because such measurements to determine if the structure has sufficient quality ensures sufficient quality as taught by [0256] of Maggiore.
Response to Arguments
Applicant’s arguments, see pages 6 and 9, filed August 26, 2022, with respect to rejections over Gale (US 2007/0231458) as the primary references have been fully considered and are persuasive.  Rejections based on Gale as the primary reference have been withdrawn. 
Applicant’s arguments, see pages 7-8, filed August 26, 2022, with respect to rejections over Ainla (US 2015/0321152) in view of Xu (Complex heterogeneous tissue constructs containing multiple cell types prepared by inkjet printing technology) have been fully considered but they are not persuasive.
Applicant argues the combination did not provide a rationale for modification because “nothing in Ainla that suggests the desirability of including Xu's inkjet printing techniques.” Applicant goes on to argue about a modification not presented in the rejection. The modification in view of Xu is about what to print, not how to print. As noted in the rejection above and in the final rejection mailed May 27, 2022, Applicant conceded that Ainla teaches depositing cells (pages 6-7). Embodiments with cell deposition are explicitly taught by [0023], [0035-36], and claim 20 of Ainla. While Ainla does not explicitly describe depositing different cell types, Ainla does teach depositing from multiple solutions that differ, and Xu provides adequate motivation to print different cells.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726